1. That one of the jurors, by mistake, took a blackboard on which counsel for both plaintiff and defendant had figured in the course of their arguments, into the jury room, though wrong practice, will not necessitate a new trial where the board only remained in the jury room a few minutes, and from the affidavits of jurors it appears that none of the jury looked at it while it was there. 6o Ga., 7402, The verdict is not contraryto evidence-in this case. 60 Ga., 123. No reports or opinions are published in the following cases, under the provisions of he act of March 2, 1875. (R.)